Citation Nr: 0720988	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to recognition by the 
Department of Veterans Affairs (VA) as the surviving spouse 
of the veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Raymond Howard, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1981.  The veteran died in September 2003 and the appellant 
is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an March 2004 decision in which VA Regional 
Office (RO) determined that the appellant is not entitled to 
recognition by the VA as the surviving spouse of the veteran 
for purposes of VA death benefits.  The appellant perfected a 
timely appeal on this issue.

In September 2005, the appellant testified at a hearing at 
the RO before the undersigned Veterans Law Judge.  At the 
hearing, the appellant was granted a 60-day abeyance period 
within which to submit additional evidence.  In September 
2005, the veteran's representative submitted, along with a 
waiver of RO jurisdiction, three affidavits in support of the 
appellant's claim.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2006).


FINDINGS OF FACT

1.  The veteran and the appellant were married in January 
1999, and they remained married until the veteran's death in 
September 2003.

2.  The veteran and appellant were separated from December 
2001 until the veteran's death.

3.  The separation was due solely to misconduct by the 
veteran; the evidence does not show an intent on the part of 
the appellant to desert the veteran.


CONCLUSION OF LAW

The appellant is entitled to recognition by VA as the 
surviving spouse of the deceased veteran for purposes of VA 
benefits. 38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. 
§§ 3.50, 3.53 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Considering the claim on appeal in light of the above, and in 
view of the Board's favorable disposition of the claim, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.




II.  Analysis

To be entitled to death benefits as a "surviving spouse" of a 
veteran, a claimant must be of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2006).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2006).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2006).

The Court of Appeals for Veterans Claims has determined that 
38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a 
two-part test to determine whether a spouse will be deemed to 
have continuously cohabited with the veteran when there has 
been a separation.  Not only must the spouse be free of fault 
at the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, the 
veteran."  In assessing the reasons for a separation between 
a veteran and his or her spouse, fault or the absence of 
fault is to be determined based on an analysis of conduct at 
the time of the separation.  Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).

There appears to be no dispute in the record that the veteran 
and appellant were legally married in January 1999, and that 
they were still married but legally separated at the time of 
the veteran's death.  The appellant has submitted a copy of a 
July 2001 Judgment of Legal Separation of Marriage dated in 
July 2003 indicating that the appellant and the veteran 
separated in December 2001 (the Judgment incorrectly listed 
the date as December 2003).  The question that needs to be 
addressed in the instant case are whether the separation was 
due to the misconduct of, or procured by the veteran, without 
the fault of the appellant.

While it is uncontested that the veteran and the appellant 
were separated and lived apart after December 2001, the 
appellant contends that their separation was due solely to 
abandonment by the veteran for another woman, for which she 
was not at fault.  She testified that while the veteran left 
her for another woman, she had hoped that they would 
reconcile.  She asserts that the separation was due solely to 
the misconduct of the veteran and that she had no fault in 
that separation.  

Consistent with the Court's holding in Gregory, 5 Vet. App. 
at 112, the outcome of this case thus turns on whether the 
separation was due to the misconduct of, or procured by, the 
veteran, and whether the appellant was free of fault at the 
time of the separation.

The appellant has submitted affidavits, dated in September 
2005, from a member of her church, her pastor and her 
cosmetologist.  Each indicated that the veteran abandoned the 
appellant for another woman.  As noted above, the statement 
of the surviving spouse as to the reason for the separation 
will be accepted in the absence of contradictory information.  
In this case, the appellant has consistently maintained that 
her separation from the veteran was attributable to his 
abandonment of her for another woman.  She has submitted 
affidavits in support of her claim.  There is no evidence 
that contradicts the appellant's credible contentions as to 
the basis for her separation from the veteran.

While the July 2003 Judgment of Legal Separation indicates 
only that the marriage was irretrievably broken, no other 
reason for the separation was indicted.  The Board believes 
that this does not in fact contradict the appellant's account 
of the reasons for their separation, nor does it purport to 
assign fault to the appellant.  There is no evidence showing 
any intent on the part of the appellant to desert the veteran 
prior to his death.  

Given the above, and resolving all reasonable doubt in favor 
of the appellant, the Board finds that the marriage between 
the veteran and appellant suffered a separation, that the 
separation was due solely to misconduct on the part of the 
veteran, and that there was no intent on the part of the 
appellant to desert the veteran.  The Board thus finds that 
the veteran and appellant continuously cohabited since June 
1999 to the date of the veteran's death.  Therefore, the 
appellant is entitled to recognition by VA as the surviving 
spouse of the deceased veteran for purposes of VA death 
benefits.




ORDER

Entitlement to recognition by VA as the surviving spouse of 
the deceased veteran for purposes of VA death benefits is 
granted.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


